SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
290
CA 10-02048
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


JAMES E. MCMANUS, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

COUNTY OF ONONDAGA, ONONDAGA COUNTY HOUSING
DEVELOPMENT FUND, COMPANY, INC.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (MARY J. FAHEY OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

BOTTAR LEONE, PLLC, SYRACUSE (AARON J. RYDER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered February 10, 2010 in a personal
injury action. The order, insofar as appealed from, granted the
motion of plaintiff for partial summary judgment pursuant to Labor Law
§ 240 (1).

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court